

 
Exhibit 10.1
 


 
AGREEMENT
 
This Agreement (this “Agreement”) is executed as of October 6, 2008 (the
“Effective Date”) by and between Thomas Costanza (the “Executive”) and a21, Inc.
a corporation formed under the laws of the State of Delaware (“a21”),  and
SuperStock Inc., a corporation formed under the laws of the State of Florida
(“SuperStock”) (collectively, the “Company”) (each, a “Party” and, collectively,
the “Parties”).
 
WHEREAS, the Executive and the Company entered into a written agreement
effective as of January 3, 2006 (the “Employment Agreement”) relating to the
employment of the Executive by the Company; and
 
WHEREAS, the Executive has resigned his employment with the Company and from
each and every other position he may hold with the Company and any of its
subsidiaries as of the Termination Date, as defined below, and the Executive and
the Company wish to set forth their respective rights, liabilities and
obligations, if any, under the Employment Agreement, as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereto agree as follows:
 
W  I  T  N  E  S  S  E  T  H
 
1. Termination of Employment, Compensation.
 
(a) The Executive’s employment with the Company terminated as of August 15, 2008
(the “Termination Date”).  The Company will, in the aggregate, pay the Executive
continuing compensation (the “Compensation”) equal to four (4) month’s (i.e.,
through December 15, 2008) salary paid in installments, at such intervals as the
Company regularly makes payments to employees generally, over such four (4)
month period (the “Compensation Period”).  The Executive acknowledges that he
has already received approximately one month of such payments.  The continuing
compensation and other payments provided for in this Agreement shall immediately
terminate if Executive revokes this Agreement in accordance with the 7-day
revocation period provided for in Section 17 below.  Executive understands and
agrees that the Company will deduct from any and all payments pursuant to this
Agreement all federal, state and/or local withholding taxes and other deductions
the Company is required by law to make from its wage payments to employees.  The
Executive has already resigned effective as of August 15, 2008 from each and
every position he may have held at the Company and its affiliates.  In the event
that the Executive fails to comply with any material provision of this
Agreement, the Compensation and other payments pursuant to this Agreement shall
be immediately cancelled.
 
(b) During the Compensation Period, the Company shall provide the Executive with
the same benefits he received while employed by the Company in accordance with,
and subject to the terms and conditions of, the Company’s benefit plans and
policies.

 
 

--------------------------------------------------------------------------------

 

 
(c) These benefits shall include per normal bi-monthly payroll cycle: health
coverage benefit per bi-monthly pay cycle base premium and HSA contribution of
$134.58 vision care benefit, dental care benefit, monthly life insurance
coverage, and short-term disability coverage.  Notwithstanding the foregoing,
the Executive shall not be entitled to and shall not accrue or receive any
401(k), pension or vacation benefits during or with regard to the Compensation
Period.
 
(d) The Company shall reimburse the Executive $933.351 for business expenses
incurred prior to the Termination Date.
 
(e) If both a Change in Control, as defined in the stock option agreement
entered into pursuant to the Company’s Incentive Plan, and a greater than Nine
Million Dollar ($9,000,000) reduction in the amount of the Company’s outstanding
promissory notes occur after the Effective Date (collectively, the
“Conditions”), then the Company shall pay the Executive an amount determined as
follows: (i) if both of the Conditions are satisfied on or before October 15,
2008 – Forty Thousand Dollars ($40,000), (ii) if both of the Conditions are
satisfied after October 15, 2008 and on or before November 15, 2008 – Thirty
Thousand Dollars ($30,000), (iii) if both of the Conditions are satisfied after
November 15, 2008 and on or before December 15, 2008 – Fifteen Thousand Dollars
($15,000), and (iv) if the Conditions are satisfied after December 15, 2008 -
$0.00.  The Company shall pay the foregoing amount, if any, within ten (10) days
after satisfaction of both of the Conditions in accordance with its ordinary
payroll practices.  The foregoing amount shall only be paid once.
 
(f) The Company agrees that 30,555 unvested shares of restricted common stock
shall vest as of the Effective Date.
 
2. Consideration.  Except as specifically provided in this Agreement, the
Employment Agreement is hereby cancelled and terminated and none of the parties
thereto shall have any obligations to each other under the Employment Agreement,
except as set forth in this Agreement.  Executive hereby acknowledges and agrees
that the provisions of the Employment Agreement relating to any severance
payments that Executive would be entitled to receive thereunder are cancelled
and hereby terminated, and that except as provided in this Agreement, Executive
has no legal or other entitlement to the arrangements described in the
Employment Agreement, and that the Company’s agreement to make such payments and
provide the other consideration specified in this Agreement, is sufficient
consideration for the general release, non-solicitation and non-competition
terms set forth respectively in this Agreement.
 
3. No Other Payments.  The Executive acknowledges that, as of the date hereof,
the Company has made or has agreed in this Agreement to make all payments to the
Executive as required under the Employment Agreement or otherwise for wages that
the Executive has earned through the Termination Date hereof including bonuses,
if any; and has reimbursed the Executive for all expenses he incurred on behalf
of the Company to the date hereof and was entitled to be reimbursed for; and,
except as provided in this Agreement, the Company currently owes him no other
payments of any kind and of any nature.  Without limiting the generality of the
foregoing, except as provided in this Agreement, the Executive hereby
relinquishes any and all right he may have under the Employment Agreement to
receive cash payments, benefits, shares and options.



--------------------------------------------------------------------------------

 


 
1  Subject to receipt of appropriate documentation and confirmation by Company.

 
 

--------------------------------------------------------------------------------

 

 


 
4. General Release.
 
(a) Except for the obligations undertaken by the Company under this Agreement,
Executive hereby covenants and agrees and releases the Company, and all of its
respective Affiliates (as defined below), and their respective employees,
officers, directors and agents, from any and all debts, demands, actions, causes
of action, suits, dues, sum and sums of money, accounts, reckonings, bonds,
specialties, covenants, contracts, controversies, agreements, promises, doings,
omissions, variances, damages, extents, executions and liabilities and any and
all other claims of every kind, nature and description whatsoever (collectively,
“Claims”) the Executive (or Executive’s respective successors and assigns) has
or hereafter can, shall or may have based on the Executive’s employment by the
Company, any events that may have occurred during the course of his employment
or the termination of that employment, or any other matters or claims of any
kind or nature from the beginning of the world to the Effective Date (including
without limitation, those arising out of or which may hereafter be claimed to
arise out of the Employment Agreement or Executive’s status as a shareholder of
the Company).  Without limiting the generality of the foregoing, the scope of
this release includes (but is not limited to) a release of any and all claims
for unpaid wages or other compensation, breach of contract, wrongful discharge,
disability benefits, health and medical insurance, sick leave and employment
discrimination.  Executive acknowledges and agrees that he is specifically
releasing any rights or claims he may have under: the Age Discrimination in
Employment Act (“ADEA”) (which prohibits discrimination in employment based on
age); Older Workers Benefit Protection Act of 1990 (“OWBPA”) (which also
prohibits discrimination in employment based on age); Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; Title I of the Americans with
Disabilities Act; ; and all other federal, state and local laws and regulations
prohibiting discrimination in employment.  Executive acknowledges and agrees
that this release covers not only claims that he knows about, but also claims
that he might not know about.  Executive covenants and agrees that the release
set forth in this Section 4 shall be binding upon his successors and
assigns.  By signing this Agreement, Executive acknowledges and agrees that he
is forever giving up his rights to make any of the claims or demands mentioned
above.  For purposes of this Agreement, “Affiliate” means any entity that
controls, is controlled by, or is under common control with the Company.
 
(b) Except for the obligations undertaken by the Executive under this Agreement,
the Company, for good and valuable consideration, the receipt of which is hereby
acknowledged, hereby forever remises, releases and discharges the Executive, and
his or its subsidiaries, divisions, stockholders, directors, officers, managers,
employees and agents, from all Claims (upon any legal or equitable theory,
whether contractual, common-law, statutory, federal, state local or otherwise)
whether known or unknown which against the Executive and his  successors,
agents, servants, beneficiaries, attorneys or assigns, the Company now has, may
have, or ever had, from the beginning of the world to the Effective Date,
including, without limitation, all statutory, tort, contract and other claims
that were or could have been asserted and any and all matters which in any way
relate to or arise out of the Company’s relationship with the Executive.  This
release covers claims the Company is or is not currently aware of.  This release
includes, but is not limited to, all claims for compensatory damages, punitive
damages, attorneys’ fees, expenses and costs or other compensation of any kind,
including any claims which were or might have been asserted by the Company or on
its behalf.

 
 

--------------------------------------------------------------------------------

 

 


 
5. No Lawsuits.  The Parties represent and warrant that they have not filed
(whether recently or otherwise) any claim or lawsuit against the other Party or,
in the case of the Company, its respective Affiliates, or any of their
employees, officers or directors, based on the actions of the other Party or the
Company’s Affiliates or any of their employees, officers or directors, in
connection with the Executive’s employment and the termination of his employment
with the Company.  Each Party covenants and agrees that they will never file a
lawsuit asserting any claims that such Party has released in Section 4 above.
 
6. Non-Solicitation; Confidentiality and Non-Competition.  Executive
acknowledges and agrees that (i) following provisions of the Employment
Agreement each survives this Agreement, (ii) such provisions are hereby
reaffirmed and incorporated herein by reference, and (iii) he will strictly
comply with each and every such provision:  Sections 5 (Non-Solicitation), 6
(Confidentiality), 7 (Non-Competition) and 8 (Remedies).
 
7. Legal Process.  If Executive is served with legal process or other request
purporting to require Executive to testify and/or produce documents at a legal
proceeding involving any of the Company Entities, Executive shall (i) refuse to
provide testimony or documents absent a subpoena, court order or similar process
from a regulatory agency; (ii) promptly notify the Company of such legal process
or other request; and (iii) promptly deliver to the Company a copy of all legal
papers and documents served upon Executive and – prior to producing such
documents – any and all documents that are responsive to such legal process or
request.
 
8. Non-Disparagement.
 
(a) From and after the Termination Date for a period of six months, except to
the extent required by law or under legal process, the Executive agrees not to
(i) in any way publicly disparage the Company, its Affiliates or their
respective shareholders, officers, directors, or employees, (ii) act in a manner
reasonably likely to cause embarrassment or public humiliation to such entities
or persons, or (iii) make any public statement or take any action that is
reasonably likely to be adverse, inimical or otherwise detrimental to the
interests of such entities or persons.
 
(b) From and after the Termination Date for a period of six months, except to
the extent required by law or under legal process, the Company agrees to use
commercially reasonable efforts to cause its directors and executive officers
not to (i) in any way publicly disparage the Executive, (ii) act in a manner
reasonably likely to cause embarrassment or public humiliation to the Executive,
or (iii) make any public statement or take any action that is reasonably likely
to be adverse, inimical or otherwise detrimental to the interests of the
Executive.
 
9. Non-Admission of Liability.  This Agreement and the release contained herein
shall not be construed as evidence nor an admission of any wrongdoing or
violation of any law, regulation, rule or agreement.
 
10. Equitable Remedies and Waiver. Each Party recognizes that irreparable injury
will result to the other Party if a Party breaches any provision of this
Agreement, and the Parties agree that if any Party should engage, or directly
cause any other person or entity to engage, in

 
 

--------------------------------------------------------------------------------

 

 
11. any act in violation of any provision of this Agreement, then the
non-breaching Party shall be entitled, in addition to any other remedies,
damages and relief as may be available under applicable law, to seek an
injunction prohibiting the breaching Party from engaging in any such act or
specifically enforcing this Agreement, as the case may be.  It is understood and
agreed that no failure or delay by the non-breaching Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege under
this Agreement.
 
12. Severability and Blue Penciling.  If any provision of this Agreement is held
to be invalid, the remaining provisions shall remain in full force and
effect.  However, if any court determines that any covenant in this Agreement or
incorporated herein by reference from the Employment Agreement, including,
without limitation, any restrictive covenant or any part thereof, is
unenforceable because the duration, geographic scope or restricted activities
thereof are overly broad, then such provision or part thereof shall be modified
by reducing the overly broad duration, geographic scope or restricted activities
to the maximum extent enforceable by law and, in such modified form, such
provision shall be enforced.
 
13. Choice of Law and Forum.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Florida, without reference to its
conflicts of laws principles.  The Parties hereby irrevocably consent to the
exclusive jurisdiction of the state or federal courts sitting in Jacksonville,
Florida in connection with any controversy or claim arising out of or relating
to this Agreement, Executive’s employment with the Company and/or the
termination of such employment, and hereby waive any claim that such forum is
inconvenient or otherwise improper.  Each Party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any matter authorized by Florida law.
 
14. Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective heirs, successors,
representatives and assigns, provided, however, that this Agreement is
assignable to any legal successor of the Company but this Agreement may not be
assigned by Executive.  Nothing herein limits the right of Executive’s estate to
receive all consideration provided for in this Agreement should Executive become
deceased during the Compensation Period.
 
15. Return of Company Property.  The Executive acknowledges and agrees that he
has delivered to the Company, without retaining any copies thereof, all evidence
of the Confidential Information, including, without limitation, all notes,
memoranda, records, files and other documents.  The Executive hereby further
acknowledges and agrees that he has returned to the Company all other property
of the Company or its respective affiliates that was in the possession or
control of the Executive.
 
16. Entire Agreement.  With the exception of (i) the terms of the a21 stock
incentive plan and (ii) the terms of the Employment Agreement that survive the
termination of Executive’s employment with the Company pursuant to Section 6
above, which terms are hereby reaffirmed by Executive and incorporated herein in
full by this reference, this Agreement constitutes the entire understanding and
agreement between the Executive, the Company with regard to all matters
contained herein, and supersedes all prior agreements and understandings among
the Parties with respect to its subject matter.  This Agreement may not be
changed, modified, superseded or canceled except by a written agreement that has
been signed by the Executive and by a duly authorized officer of the Company.

 
 

--------------------------------------------------------------------------------

 

 


 
17. Interpretation.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
Party.  In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.
 
18. Period for Review and Right to Revoke.  Company and Executive acknowledge
and agree that,  (i) Executive has had 21 days from the receipt of  this
Agreement in which to consider its terms (including, without limitation,
Executive’s release and waiver of any and all claims under the ADEA) before
executing it, (ii) changes to the terms of this Agreement, whether material or
immaterial, will not restart this 21-day period, (iv) Executive will have seven
(7) days after Executive’s execution of this Agreement in which to revoke
Executive’s acceptance of this Agreement, in which event a written notice of
such revocation must be received by the Company, on or before 5:00 p.m. (Eastern
Time) on the seventh (7th) day, and (v) this Agreement will not become effective
and enforceable until the seven (7) day revocation period has expired without
revocation of the Agreement by Executive.
 
19. Voluntary and Knowing Execution of Agreement.  Executive acknowledges that
he has been encouraged by the Company and its agents to and has had an adequate
opportunity to consult with an attorney of his own choosing before signing this
Agreement. By signing this Agreement, Executive acknowledges that (i) he has
read this Agreement thoroughly, (ii) Executive fully understands the terms of
this Agreement including, without limitation, the significance and consequences
of the General Release in paragraph 4 above, (iii) Executive is executing this
Agreement in exchange for consideration in addition to anything of value to
which he/she is already entitled, and (iv) Executive is fully satisfied with the
terms of this Agreement and is executing this Agreement voluntarily, knowingly
and willingly and without duress.
 
20. Execution in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original and all of which taken together will
constitute one and the same instrument.
 
[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

 
In WITNESS WHEREOF, the Parties have executed, or caused to be executed by a
duly authorized representative, this Agreement as of the Effective Date.
 
a21, Inc.
 
SuperStock Inc  .
 
By:          
 
Name: John Ferguson
 
Title: Chief Executive Officer
 
Date:                                                                           
 
EXECUTIVE
 


 
Thomas Costanza
 
Date:                                                                           



